DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are cancelled.
Claims 13-24 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/27/2022, with respect to claim 13 have been fully considered and are persuasive in view of the new amendments to the claim.  The rejection of claim 13 has been withdrawn. 

Allowable Subject Matter
Claims 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 (amended) is allowed over the prior arts of record because none of the said prior arts teaches all the limitations of claim 13 as currently amended. For instance, the closest prior art, Oda et al (US PUB 20060158066), directed to similar subject matter of the claimed invention, mainly teaches a device comprising: a diaphragm cup that includes a diaphragm and a wall; a transducer; and a housing; wherein: the diaphragm, the wall of the diaphragm cup, and at least one part of the housing are formed as a one-piece fiber-plastic composite component; 
However, Oda, taken alone or in combination with the other said prior arts fails to explicitly teach or suggest the following limitation(s) in combination with the other limitations of claim 13 as currently amended: at least one first region of the fiber-plastic composite component is reinforced with fibers and at least one second region of the fiber-plastic composite component is free of the fibers so that waves in the fiber-plastic composite component are at least partly reflected at a transition from the at least one first region to the at least one second region, wherein at least one edge or rib is arranged on an outer side and/or on an inner side of the fiber-plastic composite component so that the waves in the fiber-plastic composite component are at least partly reflected in the region of the at least one edge or rib.

Claims 15-22 are allowed based on the respective dependency from claim 13.

Claims 14, 23 and 24 are allowed for the same reason as claim 1 above for reciting similarly allowable limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.